               Case: 21-10574        Doc: 54      Filed: 06/21/21      Page: 1 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

In Re:                                        )
                                              )       Chapter 7
TRENT DWIGHT FORD, and                        )
JILL NICOLE FORD,                             )       Case No. 21-10574-SAH
                                              )
               Debtor(s).                     )

    CREDITORS’ REPLY TO DEBTORS’ RESPONSE TO CREDITORS’ MOTION
        TO EXTEND TIME FOR FILING COMPLAINT TO DETERMINE
          DISCHARGEABILITY OF A DEBT AND BRIEF IN SUPPORT

         1.    Creditors Chasity Frazier, Cheyenne Davis, Crystal Haney, Hunter Paige, Leah

Vaughn, Mayra Ramirez, Melissa Coy, Selene Castro, Shawna Jones, Tracy Snyder, Vanessa

Perez, and Shanna Cater (“Creditors”) submit the following Reply to Debtors’ Response to Motion

to Extend Time for Filing Complaint to Determine Dischargeability of Debt [Doc. 45].

                                   ARGUMENT AND AUTHORITY

         2.    While Creditors acknowledge Debtors’ assertion that Federal Bankruptcy Rules

policy favors providing debtors with a “fresh start,” Debtors should be reminded that “‘a fresh start

via bankruptcy discharge is a privilege, not a right’ and only the ‘honest but unfortunate debtor’

is entitled to the fresh start provided by the discharge.” In re Easly, Case No. 20-10360-SAH,

Ch. 7, Adv. Pro. 20-01071-SAH, 2021 Bankr. LEXIS 232, *7-*8 (Bankr. W.D. Okla.) (citations

omitted) (emphasis added). Further, Debtors’ interests are not considered in a vacuum, because

“Bankruptcy Code policies provid[e] ‘to a substantial extent, for the balancing of the interests

of debtors against those of creditors.’” In re Phouminh, Bankr. Case No. 03-26899-HRT, Ch. 7,

2004 Bankr. LEXIS 979, *8 (Bankr. Colo.) (citations omitted) (emphasis added).

         3.    Tenth Circuit bankruptcy courts note that when determining whether cause for an

extension exists, “the creditor must exhibit some minimum degree of due diligence prior to seeking



                                                  1
               Case: 21-10574        Doc: 54     Filed: 06/21/21     Page: 2 of 5




such extension.” Id. Another factor Tenth Circuit bankruptcy courts weigh is “[t]he complexity of

the case.” In re Nolen, No. 7-07-11621 MA, 2007 Bankr. LEXIS 3747, *3, n.1 (Bankr. N.M.)

Rather than cite to these 10th Circuit decisions, however, Debtors favor New York and Florida

bankruptcy courts. Further, most courts have given the term “for cause” a liberal construction and

have adopted the opinion that the bankruptcy court has complete discretion as to the meaning of

“cause.” In re James, 186 B.R. 395, 397 (Bankr.N.D.Ga.1995), citing In re Surgis, 46 B.R. 360,

362 (Bankr.W.D.Okla.1985); In re Knobel, 54 B.R. 458, 460.

       4.      Oklahoma takes a permissive approach to such requests for extensions, allowing

for such requests even after the deadline. “If the deadline has already expired,

a motion to extend time to object to discharge may be filed so long as it is filed before

the discharge is entered and other conditions therein are met. In re Turney, No. 18-80674-TRC,

2019 Bankr. LEXIS 3934, at *3-4 (Bankr. E.D. Okla. Dec. 31, 2019). The Turney court notes that

such extensions are considered upon a showing that the deadline should be tolled in equity. Id. In

the present case, equity requires such a tolling given that Debtors have prohibited Creditors from

gathering payroll information which would otherwise be readily available through Creditors’

online payment portal. Upon termination, Creditors were blocked from obtaining their own

financial records. Debtors, in part, seek their extension to allow time to compel the production of

these records, if not from the Creditors themselves, then from the record keeping entity, Paycom.

       5.      Debtors’ contention that Creditors have “made no attempt whatsoever” to

investigate a potential objection is incorrect. While Debtors base this contention on a lack of

depositions, which is not the only method of investigation, Creditors and Creditors’ counsel have

exercised a reasonable degree of due diligence in attempting to collect evidence of the amount of

their claims, incriminating conversations with Debtors, researching Debtors and Debtors’ assets,




                                                2
                Case: 21-10574        Doc: 54      Filed: 06/21/21     Page: 3 of 5




communicating with the Trustee regarding the case, investigating whether criminal charges can be

brought against Debtors, and settlement discussions with Debtors via Debtors’ counsel. Ex. 1.

Counsel for Creditors also attended and participated in the first Meeting of Creditors in both

bankruptcies. Ex. 2 and Ex. 3. Creditors’ counsel have logged 71.9 hours on this case through June

18, 2021. Ex. 1.

         6.    The deadline to object to the discharge was calculated based on the date the Meeting

of the Creditors was originally scheduled for, which was April 14, 2021. However, the Meeting of

the Creditors was continued by the Trustee and did not take place until April 21, 2021. Normally,

under Rule 4004, the parties would be allowed sixty (60) days after the first date set for the meeting

of the creditors, but the parties were given less here.

         7.    Creditors have had difficulty obtaining their paystubs due to Debtors’

mismanagement of the payroll system and locking Creditors out of their own payroll records. Ex.

4. Some Creditors, such as Creditor Vaughn, have received paystubs with inaccurate information.

Ex. 5.

         8.    This is a complex case. There are 12 individual Creditors, all with varying damages.

Further, Debtors have two separate bankruptcy cases pending. Debtors’ various business dealings,

some of which continue to crop up post-filing, have created more issues to consider (see In re

Phouminh, Bankr. Case No. 03-26899-HRT, Ch. 7, 2004 Bankr. LEXIS 979, *12 (Bankr. Colo.)

(“The case appears to be somewhat complex in that the Debtor’s estate may involve certain related

businesses and in that her husband is not a debtor.”). Additional evidence of Debtors’ new identical

business adds to the complexity of this case. Ex. 6.

         9.    Debtors have failed to pay Creditors their wages and have taken deductions of

medical insurance that did not exist. Creditors’ interest in continuing to investigate a potential




                                                  3
                Case: 21-10574        Doc: 54      Filed: 06/21/21      Page: 4 of 5




objection to discharge under 11 U.S.C. § 523(a) surely outweighs Debtors’ interest in rushing

toward discharge so they can get a “fresh start” building an identical company with assets from

their now-defunct business, which closed without paying Creditors for their work.

         10.   The Acting United States Attorney for the Western District of Oklahoma on behalf

of the Small Business Administration (“SBA”) has requested to extend the deadline by sixty (60)

days from the current deadline, to and through August 14, 2021 [Doc. 28]. The Court has already

entered an Order granting this extension for the SBA [Doc. 39]. Additionally, the United States

Trustee has requested to extend the deadline by ninety (90) days from the current deadline to

September 13, 2021 [Doc. 32]. Counsel for Debtors have stated in their Limited Objection to the

United States Trustee’s motion that “Debtors would agree to a 45-day extension of the bar date.”

[Doc. 43]. Creditors agree with the United States Trustee that all parties-in-interest should have an

additional ninety (90) days to determine whether objections to the Debtors discharge should be

filed.

                                            CONCLUSION

         11.   For the reasons set forth above, Creditors respectfully request the Court to enter an

Order extending the deadline for Creditors to object to the Debtors’ discharge and/or

dischargeability of certain debts owed to Creditors by ninety (90) days, or until September 13,

2021 1, and for all other relief this Court deems just and equitable.

                                                       Respectfully submitted,

                                                       /s/ Conner L. Helms
                                                       Conner L. Helms, OBA No. 12115
                                                       Scott A. May, OBA No. 12115
                                                       HELMS LAW FIRM
                                                       One N.E. Second Street, Suite 202

1
  90 days from June 14, 2021 is September 12, 2021. However, September 12, 2021 lands on a Sunday,
thus moving the deadline to September 13, 2021.


                                                  4
               Case: 21-10574        Doc: 54     Filed: 06/21/21     Page: 5 of 5




                                                     Oklahoma City, OK 73104
                                                     Telephone: (405) 319-0700
                                                     Facsimile: (405) 319-9292
                                                     conner@helmslegal.com
                                                     scott@helmslegal.com
                                                     Attorney for Chasity Frazier, Cheyenne
                                                     Davis, Crystal Haney, Hunter Paige, Leah
                                                     Vaughn, Mayra Ramirez, Melissa Coy,
                                                     Selene Castro, Shawna Jones, Tracy
                                                     Snyder, Vanessa Perez, and Shanna Cater



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of June, 2021, I electronically transmitted the above
and foregoing Creditors’ Reply to Debtors’ Response to Creditors’ Motion to Extend Time for
Filing Complaint to Determine Dischargeability of a Debt and Brief in Support to the Clerk of the
Court using the ECF System for filing and for transmitting a Notice of Electronic Filing to the
ECF Registered Participants in the above-captioned proceeding.


                                                            /s/ Conner L. Helms
                                                            Conner L. Helms




                                                5
